238 F.2d 605
UNITED STATES of America, Appellee,v.Jimmie RUSSELL, Appellant.
No. 62.
Docket 24122.
United States Court of Appeals Second Circuit.
Argued October 4, 1956.
Decided October 25, 1956.

Henry K. Chapman, New York City, for appellant.
Paul W. Williams, U. S. Atty., for Southern Dist. of New York, New York City (Robert Kirkland, Asst. U. S. Atty., New York City, of counsel), for appellee.
Before FRANK, MEDINA and HINCKS, Circuit Judges.
PER CURIAM.


1
Appellant petitioned, under 28 U.S.C. § 2255, for the vacation of a judgment of conviction entered in 1931 on his plea of guilty, on the ground that he did not have the assistance of counsel pursuant to the Sixth Amendment. After a hearing on the petition, Judge Weinfeld, who saw and heard the appellant testify, found as a fact that, in 1931, appellant had intelligently waived his right to counsel. D. C., 146 F. Supp. 102, Judge Weinfeld's opinion specifically states that this conclusion was based on his personal impression of appellant's demeanor on the witness stand in addition to the fact of appellant's numerous prior court experiences.


2
We affirm on Judge Weinfeld's opinion.


3
Affirmed.